Exhibit 10.1
 
EXECUTIVE EMPLOYMENT AGREEMENT
This EXECUTIVE EMPLOYMENT AGREEMENT (this "Agreement") is entered into this 3rd
day of March, 2017 (the "Effective Date") by and between Link Media Holdings,
LLC, a Delaware limited liability company ("Company"), and James A. McLaughlin
("Executive").
In consideration of the mutual promises and covenants set forth below, and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties, intending to be legally bound, hereby agree as
follows:
1. Title and Duties.  Company hereby hires Executive as the President/Chief
Executive Officer of Company, effective as of the Commencement Date specified in
Section 8 below.  Executive's principal employment duties and responsibilities
shall be those duties typically and historically performed by someone in
Executive's position and as designated from time to time by Company's Board of
Directors (the "Board").  Executive shall report directly to the Board for the
duration of the Employment Term (as such term is defined below).  In connection
with Executive's employment, Executive shall also be appointed and serve as a
Director on the Board.  Executive shall discharge Executive's duties hereunder,
in good faith, with the care an ordinarily prudent person in a like position
would exercise under similar circumstances, and in a manner Executive reasonably
believes to be in the best interests of Company.
2. Full-Time Efforts.  Except for illnesses and leave periods, Executive shall
devote Executive's full business time, attention and best efforts to the
performance of Executive's business duties and responsibilities under this
Agreement.  Executive will not engage in any other business or render any
commercial or professional services, directly or indirectly, to any other person
or organization, whether for compensation or otherwise, unless explicitly
approved in writing by Company.  Notwithstanding the foregoing, Executive (i)
may make any passive investment where Executive is not obligated or required to,
and shall not in fact, devote any day-to-day managerial efforts, and (ii) may
participate in charitable, academic, political or community activities and
boards, and in trade or professional organizations to the extent such
participation does not interfere with Executive's duties and responsibilities to
Company.
3. Salary.  Company shall pay Executive an initial annual base salary equal to
Two Hundred Eight Thousand and No/100 Dollars ($208,000.00) (the "Base
Salary").  The Base Salary shall be subject to increase upon Company's
achievement of annual revenue thresholds in accordance with the following table:
Annual Revenue Threshold
Adjusted Base Salary
$30,000,000
$300,000
$40,000,000
$400,000
$50,000,000
$500,000



Executive's Base Salary shall be paid, less applicable withholdings, in
accordance with Company's regular payroll practices and policies.  Executive's
Base Salary shall be reviewed at least annually and adjusted as determined
appropriate by Company from time to time; provided that, Executive's Base Salary
shall not be decreased below the applicable salary threshold in accordance with
the above table unless equivalent reductions are made for all similarly situated
executive employees of Company.

--------------------------------------------------------------------------------

4. Incentive Compensation.  In addition to Base Salary, Executive shall be
eligible to earn such incentive compensation as set forth in Exhibit "A"
attached hereto and incorporated herein by this reference.
5. Employee Benefits.  During Executive's employment with Company, Executive
shall be eligible to participate in any employee benefit plans and programs as
adopted by Company from time to time and generally made available to similarly
situated executive employees of Company, including, but not limited to,
short-term disability insurance, life insurance, and time off benefits, in a
manner consistent with the terms and conditions of such plan or program, and on
a basis that is commensurate with Executive's then-current position and duties
with Company.  Executive shall be entitled to four (4) weeks of paid time off
without loss of compensation consistent with Company policies and procedures. 
In all cases of scheduled personal leave, Executive shall be responsible for
ensuring adequate coverage to avoid unreasonable interference with Company
business.
6. Electronic Equipment.  Company shall provide Executive with a laptop computer
and such other electronic equipment as Company determines may be required by
Executive to perform Executive's duties and responsibilities hereunder. 
Executive acknowledges and agrees that any such electronic equipment provided to
Executive shall remain the property of Company and shall only be used by
Executive in accordance with Company's policies.  Company shall further pay or
reimburse Executive during the Employment Term in the amount of up to One
Hundred and No/100 Dollars ($100.00) per month toward the cell/data usage costs
for Executive's use of a cellular telephone.
7. Expenses.  During Executive's employment with Company, Executive shall be
entitled to reimbursement of all reasonable expenses incurred by Executive in
connection with the business of Company in accordance with Company's
then-current policies concerning reimbursable expenses as in effect from time to
time.  All approved expenses shall be reimbursed to Executive within thirty (30)
days of Company's receipt and verification of receipts, vouchers, expense
statements and/or such other supporting information as Company may reasonably
request.  To the extent that reimbursement of any expenses under this Agreement
is subject to Internal Revenue Code Section 409A, (i) the amount of such
expenses eligible for reimbursement during any one calendar year shall not
affect the amount of such expenses eligible for reimbursement in any other
calendar year; (ii) reimbursement of any such expense shall be made no later
than December 31 of the year following the year in which such expense is
incurred; and (iii) Executive's right to receive such reimbursements shall not
be subject to liquidation or exchange for another benefit.
8. Term.  The term of this Agreement shall commence on March 3, 2017 (the
"Commencement Date") and shall continue until Executive's employment under this
Agreement is terminated as provided below (the "Employment Term"); provided
that, Executive's employment under this Agreement is contingent upon: (i)
Company obtaining a satisfactory background check and positive reference checks
with respect to Executive; (ii) Company obtaining satisfactory documentation
regarding Executive's legal authorization to work in the United States; and
(iii) Executive's written acknowledgement and agreement to abide by Company's
employee handbook and ethics policy.  By signing this Agreement, Executive
hereby consents to the release of applicable background and reference check
information to Company.  Executive's employment may be terminated upon the first
to occur of the following events:

--------------------------------------------------------------------------------

a.
  Death or Disability.  On the date of Executive's death or Executive's physical
or mental disability which prevents Executive from performing the essential
functions of Executive's duties as an employee of Company, with or without
reasonable accommodation as defined by the Americans with Disabilities Act, as
amended.

b.
Without Cause.  By either party, for any reason, upon not less than thirty (30)
days' advance written notice.

c.
With Cause.  Termination by Company for Cause, upon fifteen (15) days' written
notice to Executive; provided that, Executive shall have a period of fifteen
(15) days following the receipt of notice from Company to cure the reason
constituting Cause to the extent such reason is susceptible to cure.  For
purposes of this Agreement, "Cause" shall mean Executive's (i) conviction of any
felony or conviction of a misdemeanor involving material dishonesty, disloyalty
or fraud with respect to Company or any of its subsidiaries or affiliates; (ii)
any failure of Executive to satisfactorily perform the commercially reasonable
duties assigned to Executive, as determined by Company; (iii) violation of
Company policy; (iv) breach of fiduciary duty or gross negligence with respect
to Company or any of its subsidiaries or affiliates; (v) any other breach of any
written agreement between Company (or its subsidiaries or affiliates); or (vi)
intentionally aiding or abetting a direct competitor to the disadvantage or
detriment of Company or its subsidiaries or affiliates.  The foregoing
notwithstanding, Company acknowledges that Executive's continued ownership in
the entities set forth on Exhibit "B" attached hereto and incorporated herein by
this reference (the "Excluded Entities") and Executive continuing to provide
incidental services as a director or otherwise to such entities shall not be
considered a violation of subsection (vi) above; provided that, Executive may
not directly or indirectly engage in any sales or marketing activities with
respect to space on the billboards owned or leased by these entities during the
Employment Term.

d.
Good Reason.  At Executive's election, this Agreement may be immediately
terminated for Good Reason, upon fifteen (15) days' written notice to Company;
provided that, Company shall have a period of fifteen (15) days following the
receipt of notice from Executive to cure the reason constituting Good Reason to
the extent such reason is susceptible to cure.  For purposes of this Agreement,
"Good Reason" shall mean: (i) Company has not completed a minimum of $65 million
in acquisitions / investments by March 31, 2019 and Executive notifies Company
in writing of Executive's intent to terminate this Agreement for Good Reason no
later than April 15, 2019; (ii) Company has not completed a minimum of $100
million in acquisitions / investments by December 31, 2020 and Executive
notifies Company in writing of Executive's intent to terminate this Agreement
for Good Reason no later than January 15, 2021; (iii) a material reduction in
the Base Salary (other than in connection with any across-the-board reduction
that is applied consistently to similarly situated executives); (iv) a material
diminution in the Executive's duties and responsibilities in Executive's role as
President/Chief Executive Officer; (v) a material change in Executive's
reporting structure; or (vi) a change in control of Company where Executive is
not offered employment with the successor to Company on compensation terms
substantially similar to Executive's compensation terms as set forth in this
Agreement.  For purposes of the minimum amounts specified in sub-sections (i)
and (ii) above, Executive acknowledges that Company has already invested $26
million toward acquisitions / investments which shall count toward the
applicable threshold amounts.

In the event Executive's employment is terminated without Cause under Section
8(b) above, Company shall have the right to immediately terminate Executive's
employment but pay Executive's regular Base Salary that would be earned during
the applicable notice period for the remainder of such notice period.

--------------------------------------------------------------------------------

9. Payments Upon Termination of Employment.  Upon termination of employment
Company shall pay Executive's then-current Base Salary, unreimbursed business
expenses, and other items earned by and owed to Executive, calculated through
and including the effective date of termination.  The termination of Executive's
benefits shall be determined in accordance with Company's benefit plans or
policies then in effect.  In addition, if Executive's employment is terminated
by Company without Cause or by Executive with Good Reason, and subject to
Executive's execution of a general release of claims in a form provided by
Company, Executive shall receive an amount as severance equal to twelve (12)
months of Executive's Base Salary in effect as of the termination date (the
"Severance Compensation").  The Severance Compensation shall be paid out in
regular installments, less applicable withholdings, on Company's regularly
scheduled pay periods over the twelve (12) month period following Executive's
termination date, with the first such installment due no later than the sixtieth
(60th) day following the termination date.  In the event Executive does not
receive one or more installments of the Severance Compensation on Company's
regular pay periods following the effective date of Executive's termination due
to operation of the preceding sentence, the aggregate amount of any payments
that otherwise would have been paid to Executive on such pay periods shall be
paid to Executive in a lump-sum payment in the first pay period in which an
installment of the Severance Compensation is received.
10. Proprietary Matters Agreement.  As a condition of and in further
consideration for Executive's employment and the continuation thereof, Executive
agrees to simultaneously execute a Proprietary Matters Agreement attached hereto
as Exhibit "C" and incorporated herein by reference (the "PMA").  In the event
Executive terminates employment with Company for Good Reason due to Company's
failure to achieve the designated acquisition / investment thresholds as
described in Section 8(d)(i) or 8(d)(ii) above, the non-competition provision in
the PMA shall be of no further force or effect; provided that, the foregoing
nullification of the non-competition provision in the PMA shall only be
applicable to the extent that Executive generated at least $65 million in
legitimate acquisition leads (as determined by Company and based on the
contemplated purchase price for such acquisitions) prior to the Executive's
effective date of termination for Good Reason.
11. Assignment.  This Agreement and the rights, interests and obligations of
Company hereunder shall be assignable to and shall inure to the benefit of any
parent, subsidiary or affiliate of Company, or any other person, corporation,
partnership or entity that succeeds to all or substantially all of the business
or assets of Company.  This Agreement is not assignable by Executive.
12. Governing Law and Venue.  As a limited liability company organized under the
laws of the State of Delaware, Company has an interest in having Delaware law
applied to contracts with its employees, as well as disputes with them. 
Applying Delaware law in this fashion affords the parties predictability as to
the law to be applied, as well as uniformity across Company's workforce. 
Consequently, this Agreement and the legal relations thus created between the
parties hereto shall be governed by, and construed in accordance with, the
internal laws of the State of Delaware, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdiction) that would cause the application of the law of any
jurisdiction other than the State of Delaware.  Executive hereby expressly
consents to the personal jurisdiction and venue of the state and federal courts
located in Delaware for any such lawsuit, and Executive hereby waives all
objections based upon lack of jurisdiction or improper or inconvenient venue of
any such court.

--------------------------------------------------------------------------------

13. Cooperation in Future Matters.  For the five consecutive year period
immediately following the date of Executive's termination of employment,
Executive shall cooperate with the Company with respect to any matters that were
under Executive's direct supervision and control during Executive's employment
by Company. Any such cooperation shall be performed at scheduled times taking
into consideration Executive's other commitments.  This cooperation includes,
without limitation, any and all future depositions, litigation or investigations
brought by or against the Company or its affiliates, or any of its or their
agents, officers, directors or employees, in which and to the extent that
Company deems Executive's cooperation reasonably necessary.  In the event that
Executive is subpoenaed in connection with any litigation or investigation
relating to the Company or its affiliates, Executive will promptly notify
Company.  Any such cooperation shall be performed at scheduled times taking into
consideration Executive's other commitments, and Executive will be reimbursed
for his reasonable costs and expenses incurred by Executive in complying with
the terms of this Section.  Furthermore, the Company shall pay Executive a daily
rate equal to Executive's Base Salary as of the termination date divided by 365
for each day in which Executive is required to provide cooperation services
unless the Company at the same time is paying Severance Compensation to
Executive.
14. General.
a.
Notices.  Any and all notices permitted or required to be given under this
Agreement must be in writing.  Notices will be deemed given (i) when personally
received or when sent and confirmed by facsimile transmission (to the receiving
party's facsimile number), (ii) on the first business day after having been sent
by commercial overnight courier with written verification of receipt, or (iii)
on the third business day after having been sent by registered or certified
mail, return receipt requested, postage prepaid, whichever occurs first.  All
notices shall be addressed, if to Company, at Company's then home office
address, and if to Executive, at Executive's then-current home address as
indicated in Company's then-current payroll records.

b.
Reformation and Severability.  Executive and Company intend and agree that if a
court of competent jurisdiction determines that the scope of any provision of
this Agreement is too broad to be enforced as written, the court should reform
such provision(s) to such narrower scope as it determines to be enforceable. 
Executive and Company further agree that if any provision of this Agreement is
determined to be unenforceable for any reason, and such provision cannot be
reformed by the court as anticipated above, such provision shall be deemed
separate and severable and the unenforceability of any such provision shall not
invalidate or render unenforceable any of the remaining provisions hereof.

c.
Waivers.  No delay or omission by either party hereto in exercising any right,
power or privilege hereunder shall impair such right, power or privileges, nor
shall any single or partial exercise of any such right, power or privilege
preclude any further exercise thereof or the exercise of any other right, power
or privilege.

d.
Counterparts.  This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

--------------------------------------------------------------------------------

e.
Entire Agreement.  This Agreement contains the entire understanding of the
parties, supersedes all prior agreements and understandings, whether written or
oral, relating to the subject matter hereof and may not be amended except by a
written instrument hereafter signed by Executive and a duly authorized
representative of the Company (other than Executive).  The previous sentence
notwithstanding, Executive expressly acknowledges that Executive may be subject
to other agreements intended to protect Company's confidential and proprietary
information, including, but not limited to, the PMA, and that such agreements
are expressly not superseded herein but may be used together with this Agreement
to protect Company's interest in its confidential and proprietary information to
the fullest extent allowed by law.

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have caused this Agreement to be duly executed as of the date first above
written.
LINK MEDIA HOLDINGS, LLC
 
 
By:
 
 
 
 
 
Its:
 
 James A. McLaughlin, Executive




--------------------------------------------------------------------------------

EXHIBIT "A"


This Exhibit "A" is incorporated into and made part of the Executive Employment
dated March 3, 2017 (the "Agreement") by and between Link Media Holdings, a
Delaware limited liability company ("Company") and James A. McLaughlin
("Executive").  All capitalized terms used herein that are not otherwise defined
shall have the meaning ascribed to such terms in the Agreement.


1. Definitions.  For purposes of this Exhibit "A", the following definitions
shall apply:
a.
"Depreciation of Digitals" shall mean the cost of Company's digital billboards
faces divided by ten (10).

b.
"EBITDA" shall mean Company's earnings before interest, tax, depreciation, and
amortization in a given calendar year.

c.
"EBITDALDD" shall mean EBITDA less Depreciation of Digitals.

2. Incentive Compensation.  In addition to the Base Salary set forth in the
Agreement, Executive shall be eligible to receive various types of incentive
compensation in accordance with the terms and conditions set forth below.
a.
Finder's Fee.  As part of Executive's normal job duties on behalf of Company,
Executive shall be responsible for sourcing potential acquisition targets (each,
a "Target") for investment in and/or purchase by Company.  Executive is not
responsible for sourcing such Targets for Company's affiliate, Boston Omaha
Corporation ("BOC").  However, to the extent that Executive does source and
introduce a Target to BOC that is purchased by BOC during the Employment Term,
excluding outdoor deals, Company shall pay Executive a finder's fee equal to
one-half percent (0.5%) of the applicable purchase price paid by BOC to acquire
such Target (the "Finder's Fee").  The Finder's Fee shall be paid within thirty
(30) days following closing of the transaction between BOC and the applicable
Target.

b.
Annual Bonus.  Executive shall be eligible to receive an annual incentive bonus
equal to twenty-five percent (25%) of the increase to Company's EBITDALDD from
the Growth Baseline (as defined below) on a year to year basis (the "Annual
Bonus").  In light of the Commencement Date, Executive's Annual Bonus for 2017
shall be a discretionary amount as determined by Company.  Thereafter, the
Annual Bonus shall be as provided above based on Company's EBITDALDD growth from
2017 to 2018; provided that, the Annual Bonus shall not be applicable until
Company has reached EBITDALDD of at least $2,000,000.  When Company reaches an
increased level of EBITDALDD such that an Annual Bonus payment is triggered, the
increased EBITDALDD level shall become the baseline upon which future increases
are to be measured (the "Growth Baseline").  In addition, should Company undergo
either an acquisition or divestiture that increases or decreases Company's
overall EBITDALDD, the parties agree to work in good faith to establish a new
Growth Baseline that accounts for the effect on Company's EBITDALDD as a result
of such acquisition or divestiture.  In the event EBITDALDD decreases in a
particular year and then increases in the following year but not above the
Growth Baseline then in effect, Executive shall not be entitled to an Annual
Bonus for such increase.  The Annual Bonus shall be paid by March 15 of the year
following the year in which it is earned.  Company shall determine EBITDALDD for
each calendar year as of December 31 and measure the increase to EBITDALDD as
compared to the prior measurement on December 31 of the preceding year.  By way
of example, if Company's EBITDALDD as of December 31, 2018 is $5,000,000 and
Company's EBITDALDD as of December 31, 2019 is $9,000,000, the applicable
increase during 2019 would be $4,000,000.  Accordingly, Executive would receive
an Annual Bonus in the amount of $1,000,000 (25% of the $4,000,000) on or before
March 15, 2020 and the new Growth Baseline for Annual Bonus measurement purposes
would be $9,000,000.

c.
Long-Term Incentive Bonus.  Executive shall also be entitled to receive
additional bonus compensation in the event Company achieves specified thresholds
of EBITDALDD during the Employment Term in accordance with the following table:

EBITDALDD Achieved
Long-Term Incentive Bonus
$20,000,000
$2,000,000
$40,000,000
$4,000,000
$70,000,000
$7,000,000
$95,000,000
$9,500,000

In the event the requisite EBITDALDD threshold is achieved, Executive shall
receive a lump sum payment equal to the corresponding bonus specified above
(each, a "Long Term Incentive Bonus") no later than March 15 of the year
following the year in which such EBITDALDD threshold is met; provided that, the
Long Term Incentive Bonus for each EBITDALDD threshold level shall only be paid
out to the extent that such threshold was achieved using invested capital of
less than ten (10) times the applicable EBITDALDD threshold.  The Long-Term
Incentive Bonus associated with each EBITDALDD threshold shall only be
applicable for the first instance in which Company achieves such EBITDALDD
threshold during the Employment Term (i.e., in the event EBITDALDD achieves a
threshold in year one, drops below such threshold in year two, and re-achieves
such threshold in year three, Executive would only be eligible to receive the
Long-Term Incentive Bonus to the extent all applicable requirements were
satisfied when the threshold was reached in year one).  By way of example, if
Company achieves EBITDALDD of $40,000,000 using invested capital of
$390,000,000, Executive would be entitled to receive a one-time Long-Term
Incentive Bonus payment of $4,000,000.  However, if Company achieves EBITDALDD
of $40,000,000 but has spent $400,000,000 or more in invested capital to achieve
such threshold, Executive would not receive the $4,000,000 Long-Term Incentive
Bonus.



--------------------------------------------------------------------------------

EXHIBIT "B"
PERMITTED ENTITIES
JAM Enterprises Georgia, LLC
Granite Outdoor Advertising, LLC
Granite State Outdoor Advertising, Inc.
SMD, LLP
Signal Outdoor Holdings, LLC
Olympus Media, LLC

--------------------------------------------------------------------------------

EXHIBIT "C"
PROPRIETARY MATTERS AGREEMENT



--------------------------------------------------------------------------------

